Smith, J.
(concurring).
Appellant’s failure to read the policy is immaterial, for, had he done so, he would simply have verified the *681fact that the policy was the character of policy he intended to accept. That the policy was changed by Thompson, after it was given him for delivery to appellee, is also immaterial. In the absence of circumstances indicating to appellee that the fact was otherwise, he was entitled to presume that the policy delivered to him by Thompson was in the same condition that it was when he, Thompson, received it from appellant for delivery.